Citation Nr: 0839719	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than June 13, 2003, 
for the award of additional nonservice connected (NSC) 
pension benefits based upon the dependency of a spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In this decision, the RO paid additional NSC pension benefits 
based on the dependency of a spouse effective July 1, 2003.  
The payment award was premised on an August 2004 RO 
Administrative Decision declaring a common law marriage 
between the veteran and I.G. effective June 16, 2003.  The RO 
has clarified that the proper effective date of award is June 
13, 2003.  See Supplemental Statement of the Case (SSOC) 
dated October 2007).  The veteran has appealed the effective 
date of award assigned.

In September 2008, the veteran and his spouse testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the claims 
folder.


FINDINGS OF FACT

1.  In a written statement received in September 1996, the 
veteran indicated that he was separated from his "common 
law" spouse I.G, and that he did not intend to seek 
additional NSC pension benefits based upon the dependency of 
a spouse.

2.  The veteran next filed an application for increased NSC 
pension benefits based upon dependent spouse I.G. on June 13, 
2003; prior to this time, the veteran failed to provide VA 
with sufficient information of a valid marriage with I.G.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 
2003, for the award of additional NSC pension benefits based 
upon the dependency of a spouse have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.204, 3.205, 
3.216, 3.400, 3.401, 3.652 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of an evaluation 
and award of pension based upon an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage shall be the date of such event if proof of such 
event is received by the Secretary within one year from the 
date of marriage.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; or (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).  In order to receive an additional payment for 
a spouse, sufficient proof of marriage is necessary.  
38 C.F.R. §§ 3.204, 3.205, 3.216.

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205. 

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

The earliest date for commencement of payment of an 
additional award of pension for a dependent spouse is the 
first day of the month following the effective date.  
38 C.F.R. § 3.31.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action indicating an intent to apply for one 
or more benefits under VA law.  Thomas v. Principi, 16 Vet. 
App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the claimant 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran contends that he is entitled to retroactive 
dependency pension benefits for his spouse effective to the 
date of his initial entitlement to NSC pension benefits.  He 
argues that VA failed to acknowledge I.G. as his dependent 
spouse in his prior NSC pension awards, despite being 
informed of a common marriage with I.G. in 1996.  He avers 
that, despite several periods of separate living arrangements 
with I.G., Texas marriage law mandates that the common law 
marriage continued in existence as a valid divorce was never 
obtained. 

The veteran's statements regarding his common law marriage 
over the years have been, at best, unclear, and, at worst, 
highly suspect. 

The veteran first filed a claim for NSC pension benefits in 
April 1996.  At that time, he declared I.G. as his "common 
law" spouse.  He identified three children from this 
relationship, and submitted a divorce decree between himself 
and A.M. dated November 1966.  

In July 1996, the RO denied the veteran's claim because the 
total family income between the veteran, I.G., and their 
three children exceeded the maximum allowable pension rate 
(MAPR).

In September 1996, the veteran submitted another application 
for NSC pension benefits.  At this time, he claimed to have 
been separated from I.G. and stated "I wish to be paid 
without a wife."

In August 1997, the RO denied the veteran's claim because the 
total family income between the veteran, I.G., and their 
three children exceeded the MAPR.

In January 1998, the RO awarded the veteran NSC pension 
benefits which excluded I.G. from the calculation of total 
family income.  

By letter dated January 21, 1998, the RO sent the veteran a 
letter requesting him to provide information regarding his 
marital status.  The veteran did not respond to the RO's 
January 21, 1998, information request.

Thereafter, there are multiple communications between the RO 
and the veteran concerning whether SSA benefits paid on 
behalf of his three children could be included within his 
countable income.

Briefly summarized, the veteran submitted documentation that 
SSA benefits for his three children were being paid to I.G. 
as the custodian of the children, and the veteran alleged 
that I.G. and the children were living in a separate 
residence.  He was paid pension benefits according to a rate 
which did not consider him to have a dependent spouse.

In November 2001, the veteran submitted a VA Form 21-686c 
(Declaration of Status of Dependents) denying a legal 
marriage to I.G.  He stated that they were "never legally 
married/just lived in the same house for 19 years." 

As clearly indicated above, the veteran's own statements many 
time provide evidence against this claim. 

In May 2002, the veteran received an NSC award letter which 
counted his total family income for himself only.  He was 
advised that his pension rate depended on his income and to 
let the RO know "right away if there is any change in the 
status of your dependents." (emphasis original).  The 
veteran was informed of his appellate rights, but did not 
appeal this determination.  This decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103.

In October 2002, the veteran submitted a VA Form 21-0517-1 
(Improved Pension Eligibility Verification Report (Veteran 
with Children)) indicating that he had "never married Just 
common law."

In February 2003, the veteran received an NSC award letter 
which counted his totally family income for himself only.  He 
was advised that his pension rate depended on his income and 
to let the RO know "right away if there is any change in the 
status of your dependents."  The veteran was informed of his 
appellate rights, but did not appeal this determination.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103.

On June 13, 2003, the veteran submitted a statement notifying 
"the VA that I am again living with my wife."  

On June 16, 2003, the veteran submitted a VA Form 21-0516-1 
(Improved Pension Eligibility Verification Report (Veteran 
with no Children)) indicating that he was married and living 
with spouse.

Thereafter, the veteran responded to VA's information request 
to verify his common law marriage to I.G.  

The RO issued an Administrative Decision in August 2004 
finding that I.G. was the veteran's common law wife.  The RO 
assigned an effective date of June 16, 2003 for the 
establishment of the common law marriage, which represented 
the date the veteran submitted his VA Form 21-0516-1 
indicating that he was married and living with spouse.

An RO award letter dated August 26, 2004 awarded additional 
NSC pension benefits based upon the dependency of a spouse 
effective July 1, 2003.  In an SSOC dated October 2007, the 
RO clarified that the effective date of award was June 13, 
2003; the date the veteran submitted a statement notifying VA 
of a dependent spouse.

The veteran argues that a common law marriage between himself 
and I.G. has existed since 1981.  The Board accepts his 
assertions as true as they are supported by a birth 
certificate of their first son in September 1982, two 
additional children thereafter, and joint purchase of a home 
in September 1985.

The Board notes that, between the time period from September 
1996 to June 13, 2003, the veteran found it advantageous to 
renounce a common law marriage to I.G.  Importantly, he did 
not respond to the RO's requests to provide information which 
would allow them to make a determination as to his marital 
status.  Furthermore, he did not appeal multiple award 
decisions dated from January 1998 to October 2002 which 
excluded I.G. from his pension calculations.

Quite simply, the veteran submitted a written statement 
received in September 1996 indicating his intent not to seek 
additional NSC pension benefits based upon considering I.G. 
as his wife.  He denied a proper marriage, providing evidence 
against his own claim, and did not satisfy VA's regulatory 
requirement of providing sufficient proof of marriage.  
38 C.F.R. §§ 3.204, 3.205, 3.216.  As such, the RO had no 
factual basis to make a finding of a valid marriage to I.G. 
until such time as the veteran cooperated by providing the 
information necessary to establish a dependent spouse.  

Importantly, he failed to appeal the multiple award letters 
excluding I.G. from his total family income and those 
decisions are final.

The veteran next provided VA notice of a dependent spouse's 
existence by written document received on June 13, 2003.  He 
subsequently provided sufficient information for VA to verify 
that an actual common law marriage existed between himself 
and I.G.

However, as this marriage was in effect for many years, the 
effective date of award assignable in this case is June 13, 
2003, the date VA received notice of the existence of a 
dependent spouse which is more than one year following the 
establishment of the common law marriage.  38 U.S.C.A. 
§ 5110(n); 38 C.F.R. § 3.401(b)(1).  Irrespective of the 
veteran's allegations, the law and not the facts are 
dispositive of this claim.  

The appeal, therefore, is denied for any earlier effective 
date of award.  The Board notes that the RO correctly awarded 
payment of additional pension benefits based upon the 
dependency of a spouse effective July 1, 2003.  38 C.F.R. 
§ 3.31.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, the question presented is limited to a 
retroactive review of the evidence of record prior to the 
effective date of award assigned by the RO.  The law, and not 
the underlying facts or development of the facts, is 
dispositive in this matter.  In such a situation, the VCAA as 
no effect on the appeal as the claim cannot be substantiated 
as a matter of law.  See Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, VA has no further duty to 
notify or assist the veteran in this matter.




ORDER

An effective date earlier than June 13, 2003, for the award 
of additional NSC pension benefits based upon the dependency 
of a spouse is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


